Citation Nr: 1445831	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  12-00 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.

2. Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from June 1970 to December 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2011 and June 2011 rating decisions of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  In April 2014, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  The Board received the VHA opinion in June 2014, and sent the Veteran a copy for review and an opportunity to respond.  

Although the RO reopened the claim of service connection for a low back disability by deciding the issue on the merits in the June 2011 rating decision, the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) .  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board has characterized the claim accordingly.  

The issue of entitlement to an effective date earlier than June 21, 2010, for service connection of PTSD was raised by the Veteran (in a December 2010 VA Form 9), but not adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of service connection for a low back disability (on de novo review), and entitlement to a rating in excess of 30 percent for PTSD and to a TDIU rating are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.  




FINDINGS OF FACT

1. An unappealed December 1972 rating decision denied service connection for residuals of a back injury based essentially on findings that it was not shown in service and was not related to his service.  

2. Evidence received since the December 1972 rating decision includes evidence not of record at the time of that decision showing that the Veteran sustained an injury to his back during combat and that he has had persistent symptoms since service; relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability; and raises a reasonable possibility of substantiating such claim.  


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a back disability, may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) applies to the instant claim.  However, inasmuch as this decision reopens the Veteran's claim of service connection for a low back disability, there is no reason to belabor the impact of the VCAA on the matter, as any VCAA-mandated notice or duty to assist omission is harmless.  


Legal Criteria, Factual Background, and Analysis

Generally, an unappealed rating decision is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

In the case of a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Section 1154(b) does not create a presumption of service connection for a combat Veteran's alleged disability; the appellant is still required to meet the evidentiary burden as to service connection, such as whether there is a current disability or whether there is a nexus to service, both of which require competent medical evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  

The claim of service connection for a low back disability was denied by a December 1972 rating decision, based essentially on findings that his claimed low back disability was not shown in service and was not related to his service.  The evidence of record at the time included the Veteran's STRs which are silent for low back complaints, findings, treatment, or diagnosis; a July 1972 letter from Dr. R.M. and a July 1972 memorandum from Dr. S., private physicians, indicating that June and July 1972 X-rays of the lumbosacral spine revealed spondylolisthesis.  

Evidence received since the December 1972 rating decision includes December 2007 and November 2010 letters from R.S., the Veteran's company commander, a December 2010 letter from J.A, a squad leader that served with the Veteran in the Republic of Vietnam, and a June 2011 VA examination report.  The letters from R.S. and J.A. state that the Veteran injured his back in a fall while seeking protective cover from incoming artillery while engaging in combat in April 1971, and from frequent 5-10 foot jumps with heavy equipment to the ground from helicopters .  The June 2011 VA examination report shows that the Veteran reported that he had persistent back pain since 1971, when he jumped into a depression during an artillery attack, and again after he jumped from a helicopter onto a downed tree.  

The Board finds that the evidence received since the December 1972 rating decision (i.e., the letters from R.S. and J.A., and the Veteran's reports he sustained a back injury during combat) is new because it was not before agency decision-makers at that time.  As the additional evidence identifies etiological factors in service for his back disability and addresses the basis for the prior denial of the claim, the Board finds that such evidence relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability, and raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  The additional evidence received is both new and material, and warrants reopening the claim of service connection for a low back disability.  De novo review of the matter is discussed in the remand below.  


ORDER

The appeal to reopen the claim of service connection for a back disability is granted.  


REMAND

As the decision above reopens the Veteran's claim of service connection for a low back disability, the analysis proceeds to de novo review of such claim.  In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court held that where the Board reopens a claim but the RO did not, the claim must be remanded for RO consideration unless there is a waiver from the Veteran or no prejudice would result from the Board's initial adjudication of the reopened claim at this time.  The Board is unable to find that the Veteran would not be prejudiced by its adjudication of his claim at this time.  Accordingly, a remand to afford the RO opportunity for initial consideration of the reopened claim is necessary.  

Furthermore, the Veteran's most recent VA examination to assess his PTSD was in November 2010.  On that examination, depression and memory loss were not found.  However, on March 2011 VA neuropsychological evaluation, the Veteran reported memory loss, and mild depression was found.  Given the suggestion of worsening, a contemporaneous examination to assess the severity of the Veteran's PTSD is necessary.  

In a December 2011 VA Form 9, the Veteran raised a claim of entitlement to a TDIU rating in the context of the claim for an increased rating for PTSD; that issue must  be developed and addressed.  
Finally, the most recent records of VA treatment in the record are from March 2012.  As more recent VA treatment records are constructively of record and may contain information pertinent to the Veteran's claim, they must be secured.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should provide the Veteran notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 addressing with respect to a claim for a TDIU rating, and a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) to complete and submit.  The RO should arrange for all further development of this issue deemed necessary and adjudicate the matter (if indicated by his response).  

2. The AOJ must also ask the Veteran to identify the provider(s) of any additional evaluations and treatment (i.e., those not already in the record) he has received for PTSD and to provide any releases necessary for VA to secure private records of such evaluations and/or treatment.  The AOJ must secure complete records of such evaluations and/or treatment from all providers identified.  The AOJ must specifically secure for the record all records (i.e., those not already in the record) of VA evaluations and/or treatment the Veteran has received for his PTSD since November 2010.  

3. Thereafter, the AOJ should arrange for a psychiatric examination of the Veteran to determine the current severity of his PTSD.  The entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should note the nature, frequency, and severity of the psychiatric symptoms found.  The examiner should have available for review a copy of the criteria for rating psychiatric disabilities, and should specifically note the presence or absence of each symptom listed in the criteria for ratings above 30 percent (and if a symptom is found present, its severity and frequency); the examiner should also note any symptoms found that are not listed in the rating criteria.  The examiner must comment on the impact the Veteran's psychiatric symptoms have on his occupational and social functioning.  

The examiner must explain the rationale for all opinions.  

4. The AOJ should then review the record, arrange for any further development indicated, and then readjudicate the remaining claims [service connection for a low back disability de novo, considering all evidence in the record.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


